Sawyer v Kaleida Health (2019 NY Slip Op 01014)





Sawyer v Kaleida Health


2019 NY Slip Op 01014


Decided on February 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


142 CA 18-01251

[*1]ROSALIE SAWYER, PLAINTIFF-RESPONDENT,
vKALEIDA HEALTH, DOING BUSINESS AS BUFFALO GENERAL HOSPITAL, DEFENDANT-RESPONDENT, ABSOLUT CENTER FOR NURSING AND REHABILITATION AT AURORA PARK, LLC, ABSOLUT FACILITIES MANAGEMENT, LLC, AND ISRAEL SHERMAN, DEFENDANTS-APPELLANTS. 


KAUFMAN BORGEEST & RYAN LLP, NEW YORK CITY (ELDAR MAYOUHAS OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
BROWN CHIARI LLP, BUFFALO (COLLEEN P. FAHEY OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered October 16, 2017. The order, insofar as appealed from, granted the motion of plaintiff for leave to renew/reargue and, upon renewal and reargument, granted a temporary stay of arbitration. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on December 21, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: February 8, 2019
Mark W. Bennett
Clerk of the Court